Citation Nr: 1732223	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-28 602	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left knee disability


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992, including service in Southwest Asia.  His awards and decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a hearing before the undersigned in April 2017.  A hearing transcript is of record.

The issue of entitlement to service connection for a left knee disability on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  A January 1994 rating decision denied entitlement to service connection for a left knee injury, and the Veteran did not appeal the decision or submit new and material evidence within one year of the rating decision.  

2.  Evidence received since the January 1994 rating decision is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision that denied entitlement to service connection for a left knee injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1993).

2.  Evidence received since the January 1994 rating decision is new and material; and the criteria for reopening the claim of entitlement to service connection for a left knee disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to the filing of the current claim to reopen the claim of entitlement to service connection for a left knee disability, the Veteran's prior claim of entitlement to service connection for a left knee injury was denied by the AOJ in a January 1994 rating decision.  The Veteran did not appeal the decision, and no new and material evidence relevant to the claim was associated with the claims file within one year of issuance of the decision.  Cf. 38 C.F.R. § 3.156 (b) (2016).  The January 1994 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1994 rating decision, evidence relevant to the left knee disability claim included the Veteran's service treatment records (STRs), and a VA examination report dated in August 1993.  

Relevant evidence obtained since the January 1994 rating decision includes VA treatment records dated through October 2008, showing complaints of bilateral knee pain, VA examination reports dated in April 2008, revealing an opinion that the Veteran suffered a left knee sprain during service; a February 2014 VA examination report, noting current left knee diagnoses of mild degenerative arthritis and chondromalacia; and the transcript from the Veteran's April 2017 Board hearing, containing his contentions that he suffered left knee disability during service during combat as a result of being knocked down and falling onto his knees, and that he was given Motrin by a medical corpsman upon complaint.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a left knee disability.  See 38 C.F.R. § 3.156(a).  The January 1994 rating decision denied the Veteran's left knee injury claim because of a lack of a current diagnosis, especially where the Veteran failed to report to scheduled x-rays of the knee.  The new evidence contains clear left knee medical diagnoses and clear contentions that current left knee disability is the result of combat-related injuries during service.  The apparent deficiencies noted in the January 1994 rating decision are thereby abrogated.  Thus, the new evidence is new and material and the service connection claim for a left knee disability is reopened.


ORDER

The claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the claim is granted.


REMAND

The Veteran contended during his April 2017 Board hearing that he injured his left knee repeatedly during combat as a result of getting knocked down to the ground, and dropping to his knees while carrying a 200 pound backpack and an M-60 rifle.  He reported that the knee would swell up during the day.  He indicated that he reported his knee problems to a medical corpsman and was only given Motrin to treat the pain and was given the recommendation to wrap his knees.  He maintained that he had left knee pain at separation but did not pursue his complaints so as to not delay his separation from service.  Given the Veteran's record of combat, the provisions of 38 U.S.C.A. § 1154 (b) are applicable.  These provisions create a presumption that a combat veteran's reports of injuries sustained in combat are correct.  

In the report of a January 2014 VA examination, the examiner gave the opinion that the Veteran's left knee disability was less likely than not etiologically related to the Veteran's service.  The examiner, however, addressed only the Veteran's noted in-service left knee abrasion and his lack of a report of left knee injury at his separation from service.  The examiner did not appear to have the benefit of addressing the Veteran's contentions, including that of injuring the left knee during combat; thus, the opinion is inadequate.  

The January 2014 VA examiner additionally noted that the Veteran reported that he believed his left knee disability may also be the result of an altered gait due to right knee disability.  The examiner did not comment further on this contention.  As service connection is in effect for post-operative right knee cystectomy scar, the Board must consider the alternate theory of entitlement, of the left knee disability being caused or aggravated by service-connected right knee disability.  Cf. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009)

An April 2008 VA clinical report noted that the Veteran had an x-ray of the left knee, likely at a private facility, following a motorcycle accident.  The Veteran additionally reported during his April 2017 Board hearing that he received x-rays and possibly an MRI of the left knee at a VA facility in South Bend, Indiana, but that he was never given or told of the results.  The x-ray reports and associated medical records do not appear to have been obtained.   See 38 C.F.R. § 3.159 (2016).  

Accordingly, this appeal is REMANDED for the following action:

1.  The AOJ must obtain outstanding VA treatment records pertaining to treatment for the Veteran's claimed left knee disability from appropriate VA facilities, to include any x-ray and MRI reports at a VA outpatient clinic in South Bend, Indiana, from the VA Northern Indiana Healthcare System.

2.  The AOJ must send a letter to the Veteran asking him to provide VA with authorization to obtain records of private treatment for his claimed left knee disability, to include any x-ray reports following an April 2008 motorcycle accident.  

After obtaining authorization from the Veteran, the AOJ must obtain the private treatment records and associate them with the claims file.  If any identified records are not obtained, the AOJ must document all efforts to obtain them and any negative replies.

3.  Then, the AOJ must ensure that the Veteran is scheduled for an appropriate VA examination of his left knee.  The examiner must review the claims file.  All necessary studies and tests must be conducted.  

The examiner is asked to provide opinions as to the following:

A.  Is it at least as likely as not (50 percent or greater probability) that current left knee disability had its onset during the Veteran's active service or is related to an in-service disease, event, or injury?

The examiner must accept as fact that the Veteran injured his left knee as a result of falling and dropping to his knees repeatedly, while carrying heavy equipment, during combat, as he has stated.  An opinion based on lack of documentation of such injuries will not be adequate.

B.  Is it at least as likely as not (50 percent or greater probability) that current left knee disability was caused by the Veteran's service-connected right knee disability?

C.  If it is not at least as likely as not that current left knee disability was caused by service-connected right disability, is it at least as likely as not (50 percent or greater probability) that current left knee disability has been aggravated (chronically made worse beyond its natural progression) by service-connected right knee disability?

(If aggravation is found, the examiner must attempt, to the extent possible, to establish a baseline level of severity of current left knee disability prior to aggravation by the service-connected right knee disability.)

In providing the foregoing opinion, the examiner should consider and address findings from the August 1993 VA examination that the Veteran injured his bilateral knees during service in 1989, and the opinion of the April 2008 VA examiner that the Veteran at least as likely as not suffered sprains of both knee joints during service. 

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant evidence.  Absent such, the examination report will be deemed inadequate.  

4.  Then, the AOJ must readjudicate the claim that is the subject of this Remand.  If any benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in 


	(CONTINUED ON NEXT PAGE)


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


